Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 1/6/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 2/11/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 12/3/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In claim 4, the limitation “80% or more” is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7 of copending Application No. 16/701828. Although the claims at issue are not identical, they are not patentably distinct from each other in that the abovementioned claims of the copending application contain all the limitations of above mentioned claims of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Matsura (JP 2010-282846).  Matsura discloses all the elements of claim 1, except:
a region of the first electrode core laminate in which the core recess is formed includes a solid-state bonding layer and a central layer, the solid-state bonding layer being formed by solid-state bonding of an interface between layers of the first electrode core, the central layer being disposed between the solid-state bonding layers formed on both faces of the first electrode core, and
metal crystal grains constituting the solid-state bonding layer have a first average grain size smaller than a second average grain size of metal crystal grains constituting the central layer.

The instant Specification states:
[0056]  As illustrated in Figure 8A, in the present embodiment, when the horn 90 is in contact with the negative-electrode core laminate (the layered negative-electrode core 5a), the horn 90 is not vibrated, and the layered negative-electrode core 5a is only pressed such that the layered negative-electrode core 5a can maintain its interface structure. Subsequently, as illustrated in Figure 8B, the horn 90 is vibrated in the direction parallel to the surface of the negative- electrode core 5a. This removes surface oxides from each surface of the negative-electrode core 5a and the negative-electrode current collector 8 by friction while the crystal grain state of each interior of the negative-electrode core 5a and the negative-electrode current collector 8 is maintained. This exposes the crystal lattice {111} plane on each surface of the negative- electrode core 5a and the negative-electrode current collector 8, and the {111} planes are bonded together at the contact interface between layers of the negative-electrode core 5a and at the contact interface between the negative-electrode core 5a and the negative-electrode current collector 8, thereby forming fine crystal grains and forming strong and stable bonding surfaces in the solid-state bonding state. Meanwhile, the crystal grain state before ultrasonic bonding is maintained in the negative-electrode core 5a and the negative-electrode current collector 8, and this can ensure the continuity of the crystal grain state between the bonding region 81 and the non-bonding region 86 and reduce the occurrence of cracking due to a lattice defect between the regions.

[0058]
As illustrated in Figure 9A, in the comparative example, pressure and vibration are applied to the negative-electrode core laminate (the layered negative-electrode core 5a) when the horn 90 is in contact with the negative-electrode core laminate. Thus, in the portion of the negative-electrode core laminate in which the horn 90 is engaged, the negative-electrode core 5a is damaged or broken. Subsequently, as illustrated in Figure 9B, while the negative- electrode core laminate is pressed and vibrated, the negative-electrode core laminate is bonded to the negative-electrode current collector 8. The damage or breakage of the negative-electrode core 5a spreads over the entire bonding region 81, and ultrasonic vibration breaks crystal grains. Consequently, after the negative-electrode core laminate is bonded to the negative-electrode current collector 8, the crystal grain state before bonding is not observed, or alternate lamination of central layers and solid-state bonding layers of the negative-electrode core 5a is not observed, and fine crystal grains are distributed over the entire bonding region 81. Thus, the crystal grain state of the bonding region 81 is significantly different from the crystal grain state of the non-bonding region 86, and therefore cracking due to a lattice defect tends to occur between the bonding region 81 and the non-bonding region 86.

It is noted that the current collectors of Matsura are bonded through ultrasonic welding comprising a vibrating body [0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724